Exhibit 10.01


THIRD AMENDED AND RESTATED


LIMITED LIABILITY COMPANY AGREEMENT


OF


O’BRIEN ALTERNATIVE STRATEGIC INVESTMENT SOLUTIONS, LLC


This Third Amended and Restated Limited Liability Company Agreement of O’Brien
Alternative Strategic Investment Solutions, LLC (the “Company”), dated as of
April 1, 2015, by and among R.J. O’Brien Fund Management, LLC, a Delaware
limited liability company (the “Managing Member”), and the other parties who are
and shall become members of the Company with respect to each Series (as defined
herein) in accordance with the provisions hereof (collectively the “Non-Managing
Members”; the Managing Member and the Non-Managing Members may be collectively
referred to herein as “Members”).


W I T N E S S E T H:


WHEREAS, the Company was formed as a series limited liability company under the
Act (as defined below) by the filing of a Certificate of Formation (as defined
below) on September 4, 2013, and was previously governed by that certain Second
Amended and Restated Limited Liability Company Agreement of the Company, entered
into on August 4, 2014 (the “Previous Agreement”); and


WHEREAS, the Company wishes to amend and restate the Previous Agreement, which
is replaced and superseded in its entirety by this Agreement.


NOW, THEREFORE, the Company hereby amends and restates the Previous Agreement,
which is replaced and superseded in its entirety by this Agreement, as follows:


1.            Formation; Name


The Company was formed as a series limited liability company under the Delaware
Limited Liability Company Act, as amended and in effect on September 4, 2013
(the “Act”), and offers designated series of limited liability company interests
in the Company established in accordance with this Agreement and pursuant to
Section 18-215 of the Act, having separate rights, powers and/or duties with
respect to specified obligations and, to the extent provided in this Agreement
or a Series Designation (as defined in Section 3) of the designated series,
having a separate business purpose or investment objective (each a “Series” and
collectively, the “Series”).
 
 
1

--------------------------------------------------------------------------------

 


The business of each Series will be conducted under the name of each such Series
and not under the name of the Company generally or any other Series.  The
Managing Member has executed and filed a Certificate of Formation for the
Company (the “Certificate of Formation”) in accordance with the Act, and the
Managing Member shall execute, file, record and publish as appropriate such
amendments, assumed name certificates, and other documents as are or become
necessary or advisable in connection with the operation of the Company and each
Series, as determined by the Managing Member, and shall take all steps which the
Managing Member shall deem necessary or advisable to allow the Company and each
Series to conduct business as a series limited liability company where the
Company and each Series conducts business in any jurisdiction, and to otherwise
provide that the Members will have limited liability with respect to the
activities of the Series in all such jurisdictions, and to comply with the laws
of any such jurisdiction.  Each Non-Managing Member hereby undertakes to furnish
to the Managing Member a power of attorney and such additional information as
the Managing Member may request to complete such documents and to execute and
cooperate in the filing, recording, or publishing of such documents at the
request of the Managing Member.  The rights, duties and liabilities of the
Members will be as provided in the Act, except as otherwise provided herein or
in the relevant Series Designation.


2.            Office


The principal office of the Company and each Series shall be c/o R.J. O’Brien
Alternative Strategic Investment Solutions, LLC, 222 South Riverside Plaza,
Suite 900, Chicago, Illinois 60606, or such other place as the Managing Member
may designate from time to time.


The address of the principal office of the Company and each Series in the State
of Delaware is c/o The Corporation Trust Company, Corporation Trust Center, 1209
Orange Street, Wilmington, New Castle County, Delaware 19801, and the name and
address of the registered agent for service of process on the Company and each
Series in the State of Delaware is The Corporation Trust Company, Corporation
Trust Center, 1209 Orange Street, Wilmington, New Castle County, Delaware 19801.


3.            Series


(a)           Series Designation.  Series may be established from time to time
in accordance with this Agreement and the separate agreements establishing each
Series described therein (each separate agreement, a “Series Designation”).  No
Series may be established except as expressly permitted by this Agreement.  The
terms of each Series will be as generally set forth in this Agreement and as
specifically set forth in the applicable Series Designation.  However, and
notwithstanding any other provision of this Agreement, the terms and provisions
of any Series Designation may only alter or amend the terms and provisions of
this Agreement as specifically provided herein; and in no case will alter or
amend any terms and provisions of any other Series Designation.  For all
purposes of the Act, this Agreement together with each Series Designation
entered into from time to time constitute the “limited liability company
agreement” of the Company within the meaning of the Act.  With respect to each
Series and as further described in Section 6 hereof, each Series Designation
must be executed by the applicable parties thereto upon the creation of such new
Series (subject to Section 11 hereof).  Notwithstanding any other provision of
this Agreement, the establishment of a new Series and the execution of any
Series Designation will not be deemed an amendment of this Agreement for
purposes of Section 16(a).
 
 
2

--------------------------------------------------------------------------------

 


(b)           Series Separateness.


                        (1)           Each Series will have:


(aa) separate rights, powers, duties and management from each other Series; and


(bb) exclusive rights with respect to the property, obligations, profits, and
losses associated with that Series and all proceeds derived therefrom.  A person
may be admitted as a Non-Managing Member of the Company with respect to more
than one Series and each Series may have multiple Non-Managing Members.


                      (2)           The debts, liabilities, obligations and
expenses incurred, contracted for or otherwise existing with respect to a Series
will be enforceable against the assets of that Series only and not against any
other assets of the Company generally or any other Series, and none of the
debts, liabilities, obligations and expenses incurred, contracted for or
otherwise existing with respect to the Company generally, or any other Series
will be enforceable against the assets of that Series. The books and records
maintained for each Series will account for the assets associated with that
Series separately from the other assets of the Company, or any other Series, and
assets associated with that Series may be held, directly or indirectly,
including in the name of that Series, in the name of the Company, the Managing
Member (subject to Section 8(c)(2)) through a nominee or
otherwise.  Notwithstanding the foregoing, any assets or liabilities of the
Company used by (or in connection with the activities of) more than one Series
will be allocated to each Series by the Managing Member in accordance with
United States generally accepted accounting principles consistently applied
under the accrual basis of accounting (“GAAP”).  Costs, fees and expenses may be
allocated pro rata amongst the Series that have incurred them.  Books and
records maintained for each Series that reasonably identify its assets,
including by specific listing, category, type, quantity, computational or
allocational formula or procedure or by any other method where the identity of
the assets is objectively determinable, will be deemed to account for the assets
associated with that Series separately from the other assets of the Company or
any other Series.  No assets of one Series may be commingled with the assets of
any other Series or the assets, if any, of the Company, generally.  The
Certificate of Formation contains a notice of the limitation of liabilities of
the Series in conformity with Section 18-215 of the Act.


                      (3)           The Series Designation of each Series may be
updated from time to time as is necessary to accurately reflect the information
contained therein, including, without limitation, the admission of a Substitute
Non-Managing Member (as defined herein) associated with the Series and the
capital contributions of the Non-Managing Member of the Series.  Any revision to
a Series Designation made in accordance with this Agreement will not be deemed
an amendment to this Agreement for purposes of Section 16(a).
 
 
3

--------------------------------------------------------------------------------

 
 
4.            Business


Except as may otherwise be expressly provided in this Agreement and a Series
Designation, the business of each Series is to engage in any lawful act or
activity for which limited liability companies may be organized under the Act,
including, but not limited to, directly or indirectly through a commodity
trading advisor, trade, buy, sell, spread, or otherwise acquire, hold, or
dispose of commodities (including, but not limited to, foreign currencies, money
market instruments, financial instruments, and any other securities or items
which are now, or may hereafter be, the subject of futures contract trading),
domestic and foreign commodity futures contracts, forward contracts, commodity
forward contracts, foreign exchange commitments, options on physical commodities
and on futures contracts, spot (cash) commodities and currencies, exchange of
futures contracts for physicals transactions, exchange of physicals for futures
contracts transactions, and any rights pertaining thereto (hereinafter referred
to collectively as “futures interests;” provided, however, such definition shall
exclude securities futures products as defined by the Commodity Futures Trading
Commission (“CFTC”), options on securities futures, equities and options on
equities); provided, further, the foregoing shall not restrict amounts deposited
being held in cash or invested in CFTC-authorized investments for customer
funds, including, but not limited to, U.S. Treasury securities, money market
funds, bank deposits and other short-term instruments or accounts.  Each Series
may pursue this objective in any lawful manner.  Each Series may engage in the
foregoing activities through any lawful transaction or any lawful activity into
which a limited liability company may enter or in which a limited liability
company may engage under the laws of the State of Delaware; including, but not
limited to, through an investment of all or a portion of its assets in multiple
trading companies (each, a “Trading Company”, and collectively, the “Trading
Companies”) (provided that such transactions or activities do not subject the
Members to any liability in excess of the limited liability provided for herein
and contemplated by the Act.)


5.            Dissolution of the Company; Termination of a Series; Winding Up;
Fiscal Year


(a)           Dissolution of the Company.


(1)           The Company shall end upon the first to occur of the following:
(i) receipt by the Managing Member of a notice setting forth an election to
terminate and dissolve the Company at a specified time by the Non-Managing
Members holding not less than a “Majority of Interests in the Company” (as
defined below), with or without cause, which notice shall be sent by registered
mail to the Managing Member not less than 90 days prior to the effective date of
such termination and dissolution; (ii) the withdrawal, insolvency, bankruptcy,
dissolution or liquidation of the Managing Member (unless a new managing member
is elected by a vote of the Non-Managing Members owning a Majority of Interests
in the Company and such new managing member shall have elected to continue the
business of the Company and the Series); (iii) the occurrence of any event which
shall make it unlawful for the existence of the Company to be continued; (iv)
the termination or dissolution or bankruptcy of the last of the remaining
Series; or (v) a determination by the Managing Member upon 60 days’ notice to
the Non-Managing Members to terminate the Company, for any reason.  A “Majority
of Interests in the Company” shall mean the Non-Managing Members of each Series,
excluding any affiliates (as defined in Section 14(c)) of the Managing Member,
representing in aggregate for all Series of the Company, greater than 50% of the
Net Asset Value of the Series (as defined in Section 7(d)(1)) of the Company.
 
 
4

--------------------------------------------------------------------------------

 


(2)           Upon the dissolution of the Company as provided herein, the
Company shall be wound up by winding up each Series in the manner provided by
Section 5(c).


(b)           Termination of a Series.


(1)           With respect to each Series, a Series shall terminate upon the
occurrence of any of the following events: (i) receipt by the Managing Member of
a notice setting forth an election to terminate and dissolve a Series at a
specified time by the Non-Managing Members holding not less than a “Majority of
Interests in a Series” (as defined below), with or without cause, which notice
shall be sent by registered mail to the Managing Member not less than 90 days
prior to the effective date of such termination and dissolution; (ii) the
withdrawal, insolvency, bankruptcy, dissolution or liquidation of the Managing
Member (unless a new managing member is elected by a vote of the Non-Managing
Members owning a Majority of Interests in the Company, and such new managing
member shall have elected to continue the business of the Company and the
Series; (iii) the occurrence of any event which shall make it unlawful for the
existence of the Company or a Series to be continued; (iv) the occurrence of an
event of termination (if any) as provided in a Series Designation; (v) the
complete withdrawal by each of the Non-Managing Members from a Series or (vi) a
determination by the Managing Member upon 60 days’ notice to the Non-Managing
Members to terminate a Series, for any reason.  A “Majority of Interests in a
Series” shall mean the Non-Managing Members of a particular Series, excluding
any affiliates (as defined in Section 14(c)) of the Managing Member,
representing greater than 50% of the Net Asset Value of the Series (as defined
in Section 7(d)(1)).
 
(2)           The termination and winding up of a Series will not, in and of
itself, cause a dissolution of the Company or the termination of any other
Series.  The termination of a Series will not affect the limitation on
liabilities of the terminated Series or any other Series provided by this
Agreement, the Series Designations, the Certificate of Formation or the Act.


(c)           Winding Up, Liquidation, and Distribution of Assets. Dissolution,
payment of creditors, and distribution of the Net Asset Value of each Series (as
defined in Section 7(d)(1)) to Members in proportion to their respective
positive Capital Account (as defined herein) balances shall be effected as soon
as practicable in accordance with the Act.  The Managing Member shall, at its
option, be entitled to supervise the liquidation of each Series.  Nothing
contained in this Agreement or a Series Designation shall impair, restrict, or
limit the rights and powers of the Members under the laws of the State of
Delaware and any other jurisdiction in which the Company and each Series shall
be conducting business to reform and reconstitute themselves as a limited
liability company following dissolution of each Series, either under provisions
identical to those set forth herein or any others that they deem appropriate.
 
 
5

--------------------------------------------------------------------------------

 


(d)           Fiscal Year. The fiscal year of the Company and each Series shall
begin on January 1st of each year and end on December 31st of such year (each a
“Fiscal Year”).  The Fiscal Year in which the Company and each Series shall
terminate shall begin on January 1 and end on the date of dissolution of the
Company and the termination of each Series.


6.            Capital Contributions and Offering of Limited Liability Company
Interests


The Managing Member may contribute such amounts (or no amounts) as determined by
the Managing Member, which may vary by Series) to each Series for which it
receives a limited liability company interest in each Series (a “Managing Member
Interest”).  The Managing Member may contribute to each Series such additional
amount in cash as determined by it in its sole discretion.  Such additional
contribution by the Managing Member was evidenced by additional Managing Member
Interests with respect to each Series on the books and records of each such
Series.  The Managing Member, without notice to or consent of the Non-Managing
Members, may withdraw any portion of its capital contributions.


Interests in the Company with respect to each Series, other than the Managing
Member Interests, shall be designated as Non-Managing Member Interests
(collectively the “Interests” or, individually, an “Interest”), which may be
offered in one or more “Classes”.  The Managing Member may, in its sole
discretion, assign to each Series and each Class different rights and
obligations, including, but not limited to, management fees, performance fees,
incentive allocations, selling commissions and other fees, costs and expenses of
any type, nature or kind and regardless of the party paid to (including the
Managing Member or its affiliates (as defined in Section 14(c))), Redemption
rights, exchange rights, information rights, leverage levels, permitted
subscription dates, permitted exchange dates, minimum initial and additional
capital contributions, investor eligibility requirements and other legal
restrictions, such terms being as set forth herein and in the confidential
private placement memorandum of the Company (the “Memorandum”).  The Managing
Member may also, in its sole discretion, effect any of foregoing through the use
of “side letters” or other agreements with certain Non-Managing Members.  No
such side letter entered into in respect of any Non-Managing Member’s investment
in a Series will entitle any other Non-Managing Member to the rights or terms
set forth therein, and such terms will not be disclosed to other Non-Managing
Members (including the existence of any such side letters), except as may
otherwise be agreed by the Managing Member.


The Company shall initially establish Class A Interests, Class B Interests and
Class R Interests, having such rights and obligations as set forth herein and in
the Memorandum.


The Class A Interests are available for purchase through certain approved
registered investment advisers and are not subject to selling commissions.  The
Class B Interests are available for purchase through certain approved
broker-dealers and are subject to ongoing selling commissions.


Selling commissions of the Class B Interests will be payable by the particular
Series to the applicable broker-dealer based upon a percentage of the month-end
Trading Level of each Member’s ownership of Interests subject to such selling
commission.  Only those Members who own Interests subject to such selling
commissions will have their Capital Accounts (as defined below) debited by such
amounts.
 
 
6

--------------------------------------------------------------------------------

 


Each of the Class A Interests and Class B Interests shall pay to the Manager
Member a fee of 1% of the relevant Series’ month-end Trading Level on an annual
basis.


Each Series pays its Trading Advisor a percentage of such Series’ Trading Level,
on a periodic basis, for the investment management services provided to the
Series by such Trading Advisor, as set forth in the Memorandum.


Each Series pays its Trading Advisor an incentive fee based upon new trading
profits of such Series, as set forth in the Memorandum.  Each Series will
establish a separate account with respect to each Member’s Capital Account for
such Series.  Incentive fees (and the corresponding high water mark) will be
calculated based upon the performance of each such account.


Each Non-Managing Member of a Series will hold Interests pursuant to its Series
Designation.  The name and address of the Non-Managing Members associated with
each Series shall be set forth on Schedule A to the Series Designation, or as
otherwise set forth in the books and records of the relevant Series.  A person
will be deemed admitted as a Non-Managing Member of a Series at the time the
person (i) executes the Series Designation or a counterpart signature page of
the Series Designation (subject to Section 11 hereof) and (ii) is listed by the
Managing Member as a Non-Managing Member of the Series on the Series
Designation, or as otherwise set forth in the books and records of the relevant
Series; all subject to any further requirements for the establishment of a
Series as set forth in this Agreement.


In connection with the Company’s offering of Interests in each Series, the
Managing Member, on behalf of each Series, may: (a) qualify the Interests for
sale under the “Blue Sky” and securities laws of such states of the United
States or other jurisdictions as the Managing Member shall deem advisable; (b)
make such arrangements for the offering and sale of Interests as it shall deem
appropriate; and (c) take such action with respect to the matters described in
clauses (a) and (b) as it shall deem advisable or necessary.


No certificate evidencing Interests in a Series shall be issued to a
Non-Managing Member (although each Non-Managing Member will receive
confirmations of purchase from the Managing Member in its customary form).  The
Managing Member may, without the consent of, or notice to, the Non-Managing
Members, offer Interests in additional Classes and Series with different terms
as it may determine in its sole discretion from time to time.


The Managing Member is authorized to permit any existing Non-Managing Member to
make an additional capital contribution with respect to its Series, upon such
terms and conditions as the Managing Member, in its sole discretion, shall
determine.  The terms and conditions by which any existing Non-Managing Member
may increase its capital contribution shall be subject to all the provisions of
this Agreement and the Series Designation.  Except as expressly provided for
herein or in a Series Designation, no Non-Managing Member shall be required to
make additional capital contributions to its Series.
 
 
7

--------------------------------------------------------------------------------

 


7.            Allocation of Profits and Losses; Accounting; Other Matters


(a)           Capital Accounts. A separate capital account (each, a “Capital
Account”) shall be established with respect to each Series for each Member
holding Managing Member Interests or Interests, as applicable, in such
Series.  With respect to each Series, the initial balance of each Member’s
Capital Account shall be the amount of the Member’s initial capital contribution
with respect to the Series.  A Member’s Capital Account in a Series shall be
increased by any additional capital contributions made by such Member to the
Series, increased or decreased by the increase or decrease in the Net Asset
Value of the Series allocated to such Member pursuant to Section 7(b), decreased
by any Series’ commissions, fees or expenses allocable to such Member, and
decreased by the amount of any distribution made to such Member by the Series
pursuant to Section 7(b) or as otherwise set forth in this Agreement or a
respective Series Designation.  The provisions of this Section 7 and the other
provisions of this Agreement or any Series Designation relating to the
maintenance of Capital Accounts are intended to comply with Treasury Regulations
Section 1.704-1(b), and will be interpreted and applied in a manner consistent
therewith.


(b)           Monthly Allocations. As of the close of business on the last day
of each month or at such other times as otherwise determined by the Managing
Member (a “Determination Date”) during each Fiscal Year of the Series, the
following determinations and allocations shall be made with respect to such
Series:


(1)           The Net Asset Value of the Series (as defined in Section 7(d)(1))
shall be determined.


(2)           Any increase or decrease in the Net Asset Value of the Series over
those of the immediately preceding Determination Date (or, in the case of the
first Determination Date, the initial purchase of Managing Member Interests or
Interests, as applicable), shall then be credited or charged to the Capital
Accounts of its Members.


(3)           The amount of any distribution to a Member and any amount paid to
a Member upon Redemption (as defined below) or exchange of its Interest in the
Series shall be charged to that Member’s Capital Account.


(4)           If any item of loss, deduction or expense otherwise allocable to a
Member under this Section 7(b) would create a negative balance in the Capital
Account of such Member (or increase the amount by which such Capital Account
balance is negative), the item will not be allocated to such Member but will
instead be specially allocated to the Managing Member.


(c)           Allocation of Profit and Loss for U.S. Federal Income Tax
Purposes. Items of a Series’ income, gain, loss, deduction or credit realized
for U.S. federal income tax purposes will be allocated among the Members
participating in such Series for U.S. federal income tax purposes in a manner as
determined by the Managing Member that equitably reflects the allocations made
pursuant to Section 7(b) and is consistent with the requirements of the Internal
Revenue Code of 1986, as amended (the “Code”) and the Treasury Regulations
thereunder (including all requirements (i.e., the inclusion of a “qualified
income offset” provision) set forth in Treasury Regulations Section 1.704-1(b)).
 
 
8

--------------------------------------------------------------------------------

 


(1) Solely for U.S. federal income tax purposes, if Series property (including
an investment in a Trading Company) is reflected in the Capital Accounts of the
Members at a Net Asset Value of the Series that differs from the adjusted tax
basis of such property, allocations of depreciation, amortization, income, gain
or loss with respect to such property will be made among the Members in a manner
which takes such difference into account consistent with the principles set
forth in Section 704(b) and Section 704(c) of the Code.


(2)           The allocations of increases and decreases in Net Asset Value of
the Series and of profit and loss for U.S. federal income tax purposes shall not
exceed the allocations permitted under Subchapter K of the Code, as determined
by the Managing Member, whose determination shall be binding.  The Managing
Member may adjust the allocations set forth in Section 7(c), in the Managing
Member’s discretion, if the Managing Member believes that doing so will achieve
more equitable allocations or allocations more consistent with the Code and the
applicable Treasury Regulations.


(d)           Definitions; Accounting.


(1) Net Asset Value of a Series. “Net Asset Value of a Series” shall mean the
total assets of a Series (including, but not limited to, its investment in its
Trading Company, all cash and cash equivalents, accrued interest and
amortization of original issue discount, and the market value of all open
futures interest contract positions and other assets of the Series) less all
liabilities of the Series (including, but not limited to, the costs, fees and
expenses incurred by its Trading Company, including all management fees,
performance fees, incentive allocations, brokerage, transaction, clearing and
execution expenses, administrative fees, and other fees and extraordinary
expenses of the Trading Company, determined in accordance with GAAP).  As
determined by the Managing Member, the costs associated with the organization
and offering of the Company may be amortized over 60 calendar months from the
date the initial Series of the Company commences investing.  Net Asset Value of
the Series may be determined on a per Trading Company or per Class basis as
determined by the Managing Member.  Appropriate reserves may be created,
accrued, and charged against the Net Asset Value of the Series by the Managing
Member for contingent liabilities, if any, as of the date any such contingent
liability becomes known to the Managing Member.


The Managing Member may at any time temporarily suspend the calculation of the
Net Asset Value of a Series, a Trading Company or a Class of Interests: (i)
during any period when the relevant Trading Advisor has suspended its
calculation of all or any portion of a particular Series’ assets allocated to it
for trading (or the Managing Member otherwise has difficulty in obtaining
valuations from such Trading Advisor); (ii) during any period when any of the
principal markets or exchanges (as determined by the Managing Member) on which a
material portion of the assets of any Series are quoted is closed (otherwise
than for ordinary holidays), or during which dealings thereon are restricted or
suspended; (iii) during any period when, as a result of political, economic,
military or monetary events or other circumstances, the Managing Member
determines that disposal or valuation of a part of the assets of any Series is
not reasonably practicable without detriment to such Series; (iv) if in the
opinion of the Managing Member a material portion of the assets of any Series
cannot be fairly valued; (v) during any breakdown in the means of communication
normally employed in determining the value of the assets of any Series or when
for any reason the current prices on any market of a substantial part of such
investments cannot be promptly and accurately ascertained; and (vi) during any
period in which the Managing Member determines that doing so is necessary or
advisable for the protection of any Series.
 
 
9

--------------------------------------------------------------------------------

 


The Managing Member may also delay the determination of the net asset value of
any asset or liability if the Managing Member determines that such asset or
liability is materially misvalued or cannot be fairly valued, until such time as
the Managing Member determines that such asset or liability is or can be fairly
valued.  For the avoidance of doubt, the fact that the valuation of certain
assets and liabilities has been delayed shall not prevent the valuation of the
relevant Series’ other assets and liabilities, in the sole discretion of the
Managing Member.


(2) Trading Level. The “Trading Level” of each Member’s investment in a
particular Series equals (A) the balance of the Member’s Capital Account with
respect to such Series, net of any accrued fees and expenses of such Series,
including any management fees and incentive allocations payable to the
corresponding Trading Advisor which are not yet due (B) multiplied by the
Member’s selected leverage for such Series, where applicable.


(e)           Expenses and Limitations Thereof. Except as may otherwise be
expressly provided in this Agreement or a Series Designation, each Non-Managing
Member, Class or Series shall be responsible for the fees and expenses charged
to it through its investment in a Trading Company.


Each Series shall be responsible for paying its pro rata share of the Company’s
fees and expenses to cover all administrative, operating, offering and
organizational costs as such expenses are incurred, which may be determined by:
(i) the Net Asset Value of each Series: (ii) the Trading Level of each Series;
(iii) the number of Series in existence; or (iv) any other method in the sole
discretion of the Managing Member.  To the extent that the Managing Member deems
an expense specifically allocable to a particular Series, such expense will only
be paid by such Series.


Each Series shall also be responsible for the costs, fees and expenses incurred
by its Trading Company, including all management fees, performance fees,
incentive allocations, brokerage, transaction, clearing and execution expenses,
administrative fees, and other fees and extraordinary expenses of the Trading
Company.  Each of the Trading Companies and each Series shall be required to pay
any extraordinary charges (such as taxes) incidental to the conduct of its
ongoing business.


(f)           Limited Liability of Members. Interests shall be fully paid and
nonassessable. No Member shall be liable for its Series’ obligations in excess
of such Member’s unredeemed capital contribution, undistributed profits, if any,
and any distributions and amounts received upon Redemption (as defined below) or
exchange of Interests, together with interest thereon.  Neither any Series nor
the Company will make a claim against a Member with respect to such amounts
distributed to such Member or amounts received by such Member upon a Redemption
or exchange of Interests, unless the Net Asset Value of the Series (which shall
not include any right of contribution from the Member except to the extent
previously made by it pursuant to this Agreement) shall be insufficient to
discharge the liabilities of the Series which shall have arisen prior to the
payment of such amount.
 
 
10

--------------------------------------------------------------------------------

 


(g)           Return of Non-Managing Member’s Capital Contribution. Except to
the extent that a Non-Managing Member shall have the right to withdraw capital
through Redemption (as defined below) or exchange in accordance with Sections
10(b) and 10(c) hereof, no Non-Managing Member shall have any right to demand
the return of his capital contribution, or any profits added thereto, except
upon the dissolution of the Company or the termination of its Series.  In no
event shall a Non-Managing Member be entitled to demand or receive from a Series
property other than cash.


(h)           Distributions. With respect to each Series and with respect to
each Non-Managing Member, the Managing Member shall have sole discretion in
determining what distributions (other than on Redemption (as defined below) or
exchange in accordance with the terms herein and the terms of a Series
Designation), if any, to make to a Non-Managing Member.  If made, all
distributions shall be pro rata in accordance with the respective Capital
Accounts of the Members.  The Managing Member may, but shall not have any
obligation to, distribute assets in-kind at any time or for any reason.


8.            Management Policies


(a)           Management of the Company and each Series. Except as may be
otherwise specifically provided herein or a Series Designation, the Managing
Member, to the exclusion of all Non-Managing Members, shall conduct and manage
the business of the Company and each Series.  No Non-Managing Member shall have
the power to represent, act for, sign for, or bind the Managing Member, the
Company or its Series.  Except as provided herein or in a Series Designation, no
Member shall be entitled to any salary, draw, or other compensation from the
Company.  Each Non-Managing Member hereby undertakes to furnish to the Managing
Member such additional information as may be reasonably determined by the
Managing Member to be required or appropriate for the Company or such
Non-Managing Member’s Series, including, but not limited to, opening and
maintaining an account or accounts with commodity brokerage firms for the
purpose of trading in futures interest contracts.  No person dealing with the
Managing Member shall be required to determine its authority to make any
undertaking on behalf of the Company or a Series or to determine any fact or
circumstances bearing upon the existence of its authority.


(b)           Miscellaneous. The Managing Member may take such actions as it
deems necessary or desirable to manage the business of the Company and each
Series, as applicable, including, but not limited to:


(1)           Invest the Series’ assets with Trading Advisors, through the
Trading Companies, or as otherwise described herein;
 
 
11

--------------------------------------------------------------------------------

 


(2)           Opening bank accounts, investment and trading accounts and paying
or authorizing the payment of distributions to the Non-Managing Members and the
fees, costs and expenses of the Company and each Series, regardless of type,
nature or kind and regardless of the party paid to (including the Managing
Member or its affiliates (as defined in Section 14(c))).


(3)           The Managing Member shall prepare or cause to be prepared and
shall file on or before the due date (or any extension thereof) any U.S.
federal, state, or local tax returns which shall be required to be filed by each
Series.  The Managing Member shall cause the Company and each Series to pay any
taxes payable by the Company and each Series; provided, however, that the
Managing Member shall not be required to cause the Company or a Series to pay
any tax so long as the Managing Member or the Company or a Series shall be in
good faith and by appropriate legal proceedings contesting the validity,
applicability, or amount thereof and such contest shall not materially endanger
any right or interest of the Company or any Series.  No Non-Managing Member may
file a notice with the Internal Revenue Service under Section 6222(b) of the
Code in connection with such Non-Managing Member's intention to treat an item on
such Series’ U.S. federal income tax return in a manner which is inconsistent
with the treatment of such item on the Series’ U.S. federal income tax return
unless such Non-Managing Member has, not less than 30 days prior to the filing
of such notice, provided the tax matters partner with a copy of the notice and
thereafter in a timely manner provides such other information related thereto as
the tax matters partner shall reasonably request.


(4)           The Managing Member shall be authorized to perform all duties
imposed by Sections 6221 through 6233 of the Code on the Managing Member as “tax
matters partner” of each Series, including, but not limited to, the following:
(a) the power to conduct all audits and other administrative proceedings with
respect to the each Series’ tax items; (b) the power to extend the statute of
limitations for all Non-Managing Members with respect each Series’ tax items;
and (c) the power to file a petition with an appropriate U.S. federal court for
review of a final administrative adjustment for each Series.  This Section
8(b)(4) and each of the rights, obligations and terms set forth in such Section
shall survive the dissolution of the Company and the termination of any Series.


(5)           If a Series is required to withhold United States taxes on income
with respect to Interests held by the Non-Managing Members in a Series, the
Managing Member may pay such tax out of its own funds and then be reimbursed out
of the proceeds of any distribution or Redemption (as defined below) or exchange
with respect to such Interests.


(6)           The Managing Member shall keep at the principal office of the
Company and each Series, as applicable, such books and records relating to the
business of the Company and each Series as it deems necessary or advisable or as
are required by the Commodity Exchange Act, as amended (the “CEAct”), and the
rules and regulations thereunder.


(7)           To the extent required by CFTC regulations, such books and records
of a Series shall be available to the Non-Managing Member invested in such
Series or its authorized attorneys or agents for inspection and copying during
normal business hours of the Managing Member and, upon 10 days’ written notice,
copies shall be sent to the Non-Managing Member upon payment by him of
reasonable reproduction and distribution costs.  Any agreement entered into by a
Non-Managing Member in connection with his purchase of Interests, shall be
retained by the Managing Member for not less than the period prescribed by
applicable law.
 
 
12

--------------------------------------------------------------------------------

 


(8)           The Managing Member shall devote such time and resources to the
Company’s and each Series’ business and affairs as it shall, in its sole
discretion, deem necessary or advisable to effectively manage the Company and
each Series.  The Managing Member may engage in other business activities and
shall not be required to refrain from any other activity or disgorge any profits
from any such activity, whether as managing member of additional partnerships
formed for investment in futures interests or otherwise.  The Managing Member
may engage and compensate, on behalf of the Company and each Series, such
investment advisers, commodity trading advisors and other individuals or
entities, including any affiliated person or entity, as the Managing Member in
its sole judgment shall deem advisable for the conduct and operation of the
business of the Company and each Series; provided, however, that, except as
described herein or in a Series Designation, the Managing Member shall not
engage any person, firm, or corporation which is an affiliate of the Managing
Member to perform services for the Company or a Series without having made a
good faith determination that (i) the affiliate which it proposes to engage to
perform such services is qualified to do so (considering the prior experience of
the affiliate or the individuals employed thereby) and (ii) the terms and
conditions of the agreement pursuant to which such affiliate is to perform
services for the Company and the Series are no less favorable to the Company and
each Series than could be obtained from equally qualified unaffiliated third
parties, or are otherwise determined by the Managing Member to be fair and
reasonable to the Company and the Series and the Non-Managing Members.


(9)           The Managing Member may enter into agreements and contracts with
third parties, terminate such agreements and institute, defend and settle
litigation arising therefrom and give receipts, releases and discharges with
respect to all of the foregoing any matters incidental thereto.


(10)           Except as otherwise provided for herein, the Managing Member may
pay any and all reasonable fees and to make any and all reasonable expenditures
to an affiliated entity which it, in its discretion, deems necessary or
appropriate in connection with the administration of the Company and each
Series.


(11)           The Managing Member may engage consultants, experts,
professionals, accountants, administrator, auditors, attorneys, brokers,
engineers, custodians, escrow agents, and any other third parties deemed
necessary by the Managing Member, and terminate any such engagements.


(c)           Segregation by Series; Title to Assets.


(1)           Each Series may acquire assets and incur debts, liabilities,
expenses or other obligations only to the extent that they are acquired by the
Company with respect to a Series and not with respect to the Company
generally.  In furtherance of the foregoing, the Managing Member may allocate
and charge any assets, debts, liabilities, expenses or other obligations of the
Company acquired or incurred by the Company and not readily associated with a
particular Series to, between or among any one or more Series, in such manner
and on such basis as the Managing Member in its reasonable discretion deems fair
and equitable, in accordance with GAAP.
 
 
13

--------------------------------------------------------------------------------

 


 (2)           Assets associated with a Series may be held directly or
indirectly, including in the name of such Series, in the name of the Company, in
the name of the Managing Member, through a nominee or otherwise, as the Managing
Member may determine in its sole discretion.  The Managing Member hereby
declares and warrants that any assets of a Series for which legal title is held
in the name of the Managing Member will be held in trust by the Managing Member
for the use and benefit of such Series in accordance with the terms and
provisions of this Agreement and the applicable Series Designation.  All assets
of a Series will be accounted for as the property of that Series in the books
and records of the Company and that Series, irrespective of the name in which
legal title to the assets of that Series is held.


9.            Audits; Reports to Non-Managing Members


(a) Reports. The Managing Member shall use its best efforts to cause the Company
and each Series to produce and make available such audits and periodic reports
and disclosures relating to the business of the Company and each Series as it
deems necessary or advisable or as are required by the CEAct, and the rules and
regulations thereunder.


(b) Tax Information.  Within 90 days after the close of each Fiscal Year the
Managing Member shall cause the Company to provide such tax information relating
to each Series as is necessary for the completion of U.S. federal income tax
returns.


10.           Transfer, Redemption and Exchange of Interests


(a)           Transfer, Sale, Pledge and Assignment. A Non-Managing Member may
not transfer, sell, pledge or assign his Interests to a substituted Non-Managing
Member (each a “Substituted Non-Managing Member”) unless the Managing Member
first consents to such transfer, sale, pledge or assignment in writing, which
consent may be withheld in its sole discretion.  The Managing Member need not
recognize any transfer, sale, pledge or assignment until the Managing Member has
received such prior written notice thereof from the Non-Managing Member as the
Managing Member may require in its sole discretion, which notice shall set forth
the address and social security or taxpayer identification number of the
transferee or assignee and the value of Interests to be transferred or assigned,
and which notice shall be signed by the Non-Managing Member (and his signature
is guaranteed by a commercial bank with a correspondent in Chicago, Illinois or
by a member of a registered national securities exchange) and executed by the
purchaser, assignee, transferee, purchaser or pledgee.


No transfer, pledge, sale or assignment shall be permitted unless the Managing
Member is satisfied that (i) such transfer, sale, pledge or assignment will not
be in violation of the Act or applicable U.S. federal, state, or foreign
securities laws, and (ii) notwithstanding such transfer, sale, pledge or
assignment, each Series shall continue to be classified as a partnership rather
than as an association taxable as a corporation under the Code.  No transfer,
sale, pledge or assignment shall be effective or recognized by the Company if
such transfer, sale, pledge or assignment would result in the termination of the
Series for U.S. federal income tax purposes, and any attempted transfer, sale,
pledge or assignment in violation hereof shall be ineffective to transfer, sale,
pledge or assign any such Interests.  Any transferee, pledge, purchaser or
assignee of Interests who has not been admitted to a Series as a Substituted
Non-Managing Member shall not have any of the rights of a Non-Managing Member,
except that such person shall receive that share of capital and profits and
shall have the right of Redemption or exchange to which his transferor, seller,
pledgor or assignor would otherwise have been entitled and shall remain subject
to the other terms of this Agreement binding upon Non-Managing Members.  No
Non-Managing Member shall have any right to approve of any person becoming a
Substituted Non-Managing Member.  The Non-Managing Member shall bear all costs
(including any attorneys’ and accountants’ fees) related to such transfer, sale,
pledge or assignment of his Interests.
 
 
14

--------------------------------------------------------------------------------

 


In the event that the Managing Member consents to the admission of a Substituted
Non-Managing Member to a Series pursuant to this Section 10(a), the Managing
Member is hereby authorized to take such actions as may be necessary to reflect
such substitution of a Non-Managing Member.  Each Substituted Non-Managing
Member shall execute and acknowledge such instruments, in a form and substance
satisfactory to the Managing Member, as the Managing Member deems necessary or
desirable to effectuate such admission and to confirm the agreement of the
Substituted Non-Managing Member to be bound by all terms and provisions of this
Agreement and the applicable Series Designation.  Further, each Substituted
Non-Managing Member agrees upon the request of the Managing Member, to execute
such certificates or other documents and perform such acts as the Managing
Member deems appropriate to preserve the limited liability status of the Company
and each Series after the completion of any assignment, transfer, sale or pledge
of the Interests.


Each Substituted Non-Managing Member, as a condition of admission, hereby
indemnifies the Managing Member, the Company and the applicable Series against
any loss, damage, cost or expense (including without limitation, tax liabilities
or loss of tax benefits) arising directly or indirectly as a result of his/its
admission as a Substituted Non-Managing Member.


(b)           Redemption. Except as set forth herein or as otherwise set forth
in a Series Designation or as determined by the Managing Member in its sole
discretion, a Non-Managing Member (or any Substituted Non-Managing Member) may
not withdraw all or part of his unredeemed capital contribution and
undistributed profits with respect to his Series, if any (any such withdrawal
being herein referred to as a “Redemption”), without the written consent of the
Managing Member thereto.  The specified terms with respect to Redemptions shall
be as set forth herein and in the Memorandum.


Redemptions shall be subject to such minimums as may be determined by the
Managing Member from time to time in its sole discretion.  A Non-Managing Member
shall maintain the minimum investment in the Series as shall be determined by
the Managing Member in its sole discretion, which may be reduced under such
minimum level by trading losses (but not partial redemptions).  Redemption of
all or some of a Non-Managing Member’s Capital Account shall be effective as of
the date determined by the Managing Member in its sole discretion (each a
“Redemption Date”); provided that all liabilities, contingent or otherwise, of
the Company (except any liability to Members on account of their capital
contributions) shall have been paid, or there shall remain property of the
Series sufficient to pay them.
 
 
15

--------------------------------------------------------------------------------

 


Upon Redemption, a Non-Managing Member (or a Substituted Non-Managing Member)
shall receive the value of its Capital Account that is requested for
Redemption.  If a Redemption is requested by an assignee, all amounts owed to
the Company or the Series under Section 14(d) by the Member to whom such
Interests were sold, as well as all amounts owed by all assignees of such
Interests, shall be deducted from the amount otherwise due upon Redemption.  If
the Managing Member believes that extraordinary circumstances exist, including,
but not limited to, a suspension in the determination of the Net Asset Value of
a Series, a Trading Company or the Company, the Company may delay payment to
Members requesting a Redemption of the proportionate part of the value of
redeemed Interests represented, which is the subject of such extraordinary
circumstance or suspension, in which case payment for Redemptions will be made
to the Members as soon as practicable following the resolution of such
circumstance or suspension.  The Managing Member may also suspend Redemptions of
Interests of any Class or Series in any Fiscal Year in which the Managing Member
determines that such suspension is necessary in order to assure that the Company
and each Series will not be treated as “publicly traded” under Internal Revenue
Code of 1986, as amended, §7704.  The Managing Member’s good faith
determinations pursuant to the preceding sentence shall be final and conclusive
as to all Non-Managing Members.  The Managing Member may, in its absolute
discretion, waive any restrictions or charges applicable to Redemptions.


The Managing Member may, at any time, require any Non-Managing Member to redeem
all or a portion of such Non-Managing Member’s Interests by giving not less than
5 days’ written notice to the Non-Managing Member, or without notice in the case
of (i) a determination by the Managing Member that such Non-Managing Member’s
continued participation in its respective Series may cause the Company or any
Series to be treated as a “publicly traded partnership” taxable as a corporation
for U.S. federal income tax purposes, (ii) certain events under the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) and (iii) the
Non-Managing Member failing to provide any requested information and documents
in connection with the Company’s or any Series’ legal, tax or other regulatory
obligations.


(c)           Exchanges. Members may exchange (in whole or in part) Interests in
different Series at such times as the Managing Member may determine in its sole
discretion.  Exchange requests are irrevocable once made, subject to the
Managing Member’s sole discretion to determine otherwise.


Exchanges shall be treated as redemptions from the Series from which Interests
are exchanged and subscriptions into the Series into which Interests are
exchanged, in accordance with Section 6 and Section 7 hereof.


Exchanges shall be subject to such minimums as may be determined by the Managing
Member from time to time in its sole discretion.  A Non-Managing Member shall
maintain the minimum investment in the Series as shall be determined by the
Managing Member in its sole discretion, which may be reduced under such minimum
level by trading losses (but not partial redemptions).
 
 
16

--------------------------------------------------------------------------------

 


If a Capital Account from which a Member makes an exchange is below such Capital
Account’s “high water mark”, any loss carryforward (for purposes of calculating
further performance fees or incentive fees to the relevant Trading Advisor or
any other party paid to (including the Managing Member or its affiliates (as
defined in Section 14(c)))) otherwise due in respect of the amount exchanged
will be forfeited and will have no effect on the calculation of the incentive
fee due in respect of the Series into which such Member exchanges.  Any accrued
incentive fees will be assessed on the amount exchanged when a Member exchanges
out of a Series.
 
The ability to exchange Interests may be restricted or terminated by the
Managing Member at any time in its sole discretion.


11.           Special Power of Attorney


Each Non-Managing Member of a Series, by the execution of this Agreement, does
irrevocably constitute and appoint the Managing Member, with full power of
substitution, as his true and lawful attorney-in-fact, in his name, place, and
stead (a) to execute, acknowledge, swear to, deliver, file, and record on his
behalf in the appropriate public offices and publish: (i) this Agreement, the
Series Designation and the Certificate of Formation and amendments thereto; (ii)
all instruments that the Managing Member deems necessary or appropriate to
reflect any amendment, change, or modification of this Agreement, the Series
Designation or the Certificate of Formation made in accordance with terms of
this Agreement; (iii) certificates of assumed name; and (iv) all instruments
that the Managing Member deems necessary or appropriate to qualify the Company
and each Series to do business as a foreign limited liability company in other
jurisdictions, and (b) to admit a Substitute Non-Managing Member for a Series
and, to the extent that it is necessary under the laws of any jurisdiction, to
execute, deliver, and file amended certificates or agreements of limited
liability company or other instruments to reflect such admission.  The Power of
Attorney granted herein shall be irrevocable and deemed to be a power coupled
with an interest and shall survive the incapacity, death, dissolution,
liquidation, or termination of a Non-Managing Member.  Each Non-Managing Member
hereby agrees to be bound by any representation made by the Managing Member and
by any successor thereto acting in good faith pursuant to such Power of
Attorney.  In the event of any conflict between this Agreement and any
instrument filed by an attorney-in-fact pursuant to the Power of Attorney
granted in this Section 11, this Agreement shall control.


12.           Effect of Withdrawals


The Company and each Series shall terminate and be dissolved upon the
withdrawal, insolvency, bankruptcy, dissolution or liquidation of the Managing
Member (unless a new managing member is elected by a vote of a Majority of
Interests in the Company, and such new managing member shall have elected to
continue the business of the Company and the Series).  The Managing Member shall
not withdraw or assign all of its Managing Member Interests at any time without
giving the Non-Managing Members 30 days’ prior written notice of its intention
to withdraw or assign, and, if the Non-Managing Members thereupon elect a new
managing member, and such new managing member shall have elected to continue the
business of the Company and the Series, the withdrawing Managing Member shall
pay all reasonable expenses incurred by the Company and each Series in
connection with such withdrawal.  The Managing Member shall be paid in
accordance with Section 10(b) with respect to its Managing Member Interests in
the Company as of the date of such withdrawal.
 
 
17

--------------------------------------------------------------------------------

 


Subject to Section 5(b)(1), the death, incompetency, insolvency, bankruptcy,
liquidation, or dissolution of a Non-Managing Member shall not terminate its
Series, and such Non-Managing Member, his estate, custodian, or personal
representative shall have no right to withdraw such Non-Managing Member’s
Interest in its Series except as provided in Section 10.  Each Non-Managing
Member (and any assignee of such Member’s Interest) expressly agrees that in the
event of his death, he waives on behalf of himself and his estate (and he
directs the legal representative of his estate and any person interested therein
to waive) the furnishing of any inventory, accounting, or appraisal of the
assets of its Series and any right to an audit or examination of the books of
its Series.


13.           No Personal Liability for Return of Capital


Subject to Section 14, neither the Managing Member nor any “affiliate” (as
defined in Section 14(c)) shall be personally liable for the return or repayment
of all or any portion of the capital or profits of any Member (or assignee) with
respect to its Series, it being expressly agreed that any such return of capital
or profits made pursuant to this Agreement or a Series Designation shall be made
solely from the assets (which shall not include any right of contribution from
the Managing Member) of such Series.


14.           Standard of Liability; Indemnification


(a)           Standard of Liability. Neither the Managing Member, nor its
principals, shareholders, officers, directors, employees, representatives,
agents or affiliates (as defined in Section 14(c)) shall be liable, responsible
or accountable in damages or otherwise to the Company or a Series or any of the
Non-Managing Members, their respective successors, assignees or transferees or
to their third parties for any act or omission performed or omitted by them on
behalf of the Company or a Series and in a manner reasonably believed by them to
be within the scope of the authority granted to them by this Agreement or a
Series Designation except when such action or failure to act constitutes gross
negligence, willful misconduct, bad faith or reckless disregard.  Moreover,
neither the Managing Member, nor its officers, directors, employees,
shareholders, principals or affiliates, shall have any liability to the Company
or a Series for any losses suffered by it due to the action or inaction of any
agent retained by the Company or a Series, whether through negligence,
dishonesty or otherwise, provided that the agent was selected with reasonable
care.  The Managing Member may consult with counsel and accountants in respect
of the Company’s or a Series’ affairs and be fully protected and justified in
any action or inaction which is taken in good faith and in accordance with the
information, reports, statements, advice or opinion provided by such persons,
provided that they were selected with reasonable care and the matter consulted
is reasonably believed by the Managing Member to be within such persons’
professional or expert competence.  Notwithstanding any of the foregoing to the
contrary, the provisions of this Section 14 shall not be construed so as to
relieve (or attempt to relieve) the Managing Member of any liability to the
extent (but only to the extent) that such liability may not be waived, modified
or limited under applicable law, but shall be construed so as to effectuate the
provisions of this Section 14 to the fullest extent permitted by law.
 
 
18

--------------------------------------------------------------------------------

 


(b)           Indemnification by each Series. Each Series shall indemnify,
defend, and hold harmless the Managing Member, its principals, shareholders,
officers, directors, employees, representatives, agents or affiliates (as
defined in Section 14(c)) from and against any loss, liability, damage, cost, or
expense (including attorneys’ and accountants’ fees and expenses incurred in
defense of any demands, claims, or lawsuits) actually and reasonably incurred
arising from any act or omission performed or omitted by them on behalf of the
Company or such Series, including, without limitation, any demands, claims, or
lawsuits initiated by a Non-Managing Member (or assignee thereof); provided that
the act or omission performed or omitted that was the basis of such loss,
liability, damage, cost, or expense was not the result of gross negligence,
willful misconduct, bad faith or reckless disregard.  Furthermore, in any action
or proceeding brought by a Non-Managing Member in the right of the Company or a
Series to which the Managing Member or any affiliate is a party defendant, any
such person shall be indemnified only to the extent and subject to the
conditions specified in the Act and this Section 14(b).  Each Series shall make
advances to the Managing Member or its affiliates hereunder only if: (1) the
demand, claim, lawsuit, or legal action relates to the performance of duties or
services by such persons to the Company or such Series; (2) such demand, claim,
lawsuit, or legal action is not initiated by a Non-Managing Member; and (3) such
advances are repaid, with interest at the legal rate under Delaware law, if the
person receiving such advance is ultimately found not to be entitled to
indemnification hereunder.


Nothing contained in this Section 14(b) shall increase the liability of any
Non-Managing Member to its Series beyond the amount of his capital and profits,
if any, in such Series, including amounts received on distributions and
Redemptions, together with interest thereon.  The Managing Member may allocate
and charge any liabilities, expenses or other obligations of the Company
acquired or incurred by the Company with respect to this Section 14(b) and not
readily associated with a particular Series to, between or among any one or more
Series, in such manner and on such basis as the Managing Member in its
reasonable discretion deems fair and equitable.  All rights to indemnification
and payment of legal fees and expenses shall not be affected by the dissolution
of the Company or termination a Series or the withdrawal, insolvency, or
dissolution of the Managing Member.


The Company and each Series shall not incur the cost of that portion of
liability insurance which insures the Managing Member and its affiliates for any
liability as to which the Managing Member and its affiliates are prohibited from
being indemnified.


(c)           Affiliate. As used in this Agreement, the term “affiliate” of a
person shall mean: (i) any natural person, partnership, corporation,
association, or other legal entity directly or indirectly owning, controlling,
or holding with power to vote 10% or more of the outstanding voting securities
of such person; (ii) any partnership, corporation, association, or other legal
entity 10% or more of whose outstanding voting securities are directly or
indirectly owned, controlled, or held with power to vote by such person; (iii)
any natural person, partnership, corporation, association, or other legal entity
directly or indirectly controlling, controlled by, or under common control with
such person; (iv) any officer, director or partner of such person or (v) if such
person is an officer, director or partner, any partnership, corporation,
association, or other legal entity for which such person acts in any such
capacity. Notwithstanding the foregoing, “affiliates” for purposes of this
Section 14(c) shall include only those persons performing services for the
Company or a Series.
 
 
19

--------------------------------------------------------------------------------

 


(d)           Indemnification by Members. In the event that the Company or a
Series is made a party to any claim, dispute, or litigation or otherwise incurs
any loss or expense as a result of, or in connection with, any Member’s (or
assignee’s) obligations or liabilities unrelated to the Company’s business, such
Member (or assignees cumulatively) shall indemnify, defend, hold harmless and
reimburse the Company for such loss, liability, damage, cost and expense to
which the Company shall become subject (including attorneys’ and accountants’
fees and expenses).


15.           Benefit Plan Investors


(a)           Investment in Accordance with Law. Each Non-Managing Member that
is, or is investing assets on behalf of, an “employee benefit plan,” as defined
in and subject to ERISA, or a “plan,” as defined in and subject to Section 4975
of the Code (each such employee benefit plan and plan, a “Plan”), and each
fiduciary thereof who has caused the Plan to become a Non-Managing Member (a
“Plan Fiduciary”), represents and warrants that: (a) the Plan Fiduciary has
considered an investment in the Series for such Plan in light of the risks
relating thereto; (b) the Plan Fiduciary has determined that, in view of such
considerations, the investment in the Series for such Plan is consistent with
the Plan Fiduciary’s responsibilities under ERISA; (c) the investment in the
Series by the Plan does not violate and is not otherwise inconsistent with the
terms of any legal document constituting the Plan or any trust agreement
thereunder; (d) the Plan’s investment in the Series has been duly authorized and
approved by all necessary parties; (e) none of the Managing Member, any
affiliates of the Managing Member, any commodity trading advisor to the Series,
any employee or any affiliate of the Managing Member that sells Interests, any
additional placement agent, any person, firm or corporation engaged by the
Managing Member to provide services to the Company or the Series, any of their
respective affiliates or any of their respective agents or employees: (i) has
investment discretion with respect to the investment of assets of the Plan used
to purchase Interests; (ii) has authority or responsibility to or regularly
gives investment advice with respect to the assets of the Plan used to purchase
Interests for a fee and pursuant to an agreement or understanding that such
advice will serve as a primary basis for investment decisions with respect to
the Plan and that such advice will be based on the particular investment needs
of the Plan; or (iii) is an employer maintaining or contributing to the Plan;
(f) the Plan Fiduciary (i) is authorized to make, and is responsible for, the
decision for the Plan to invest in the Series, including the determination that
such investment is consistent with the requirement imposed by Section 404 of
ERISA, including that Plan investments be diversified so as to minimize the
risks of large losses; (ii) is independent of the Managing Member, any
affiliates of the Managing Member, each commodity trading advisor to the Series,
any employee or any affiliate of the Managing Member that sells Interests, any
additional placement agent, any person, firm or corporation engaged by the
Managing Member to provide services to the Company and the Series, each selling
agent and each of their respective affiliates; and (iii) is qualified to make
such investment decision; and (g) the Plan’s investment in the Series does not
constitute a prohibited transaction or fiduciary breach under ERISA or the Code.
 
 
20

--------------------------------------------------------------------------------

 


(b)           Disclosures and Restrictions Regarding Benefit Plan Investors.
Each Non-Managing Member that is a “benefit plan investor” (defined as any Plan,
any other employee benefit plan or plan as defined in but not subject to either
ERISA or Section 4975 of the Code and any entity deemed for any purpose of ERISA
or Section 4975 of the Code to hold assets of any employee benefit plan or plan)
represents that the individual signing the Series Agreement has disclosed such
Non-Managing Member’s status as a benefit plan investor in writing to the
Managing Member.  Each Non-Managing Member that is not a “benefit plan investor”
represents and agrees that if at a later date such Non-Managing Member becomes a
benefit plan investor, such Non-Managing Member will immediately notify the
Managing Member of such change of status.  Notwithstanding anything herein to
the contrary, the Managing Member, on behalf of the Company and each Series, may
take any and all action to prevent the Company from holding “plan assets” under
ERISA or the Code with respect to any Plan, including, but not limited to, if
appropriate under the circumstances as determined by the Managing Member in its
sole discretion, refusing to admit persons as Non-Managing Members or refusing
to accept additional capital contributions or refusing to permit Redemptions of
Interests, and requiring the Redemption of Interests of any Non-Managing Member
in accordance with Section 10(b) hereof, as may be necessary or desirable to
assure that at all times the aggregate of all Capital Accounts of all benefit
plan investors do not amount to or exceed 25% of the total Capital Accounts of
all Non-Managing Members (not including the investments of the Managing Member,
any commodity trading advisor to the Series, any person who provides investment
advice for a fee (direct or indirect) with respect to the Series and
“affiliates,” as such term is defined in the applicable regulation promulgated
under ERISA, of any such person).


16.           Amendments


(a)           Managing Member’s Authority to Amend. The Managing Member may make
any amendment to this Agreement or a Series Designation that is not materially
adverse to the Non-Managing Members, without the consent of the affected
Non-Managing Members, including but not limited to the following: (i) change the
name of the Company or a Series or cause the Company or a Series to transact
business under another name; (ii) clarify any inaccuracy or any ambiguity, or
reconcile any inconsistent provisions herein, (iii) effect the intent of the
allocations proposed herein to the maximum extent possible in the event of a
change in the Code or the interpretations thereof affecting such allocations;
(iv) attempt to ensure that a Series is not taxed as an association taxable as a
corporation for U.S. federal income tax purposes; (v) qualify or maintain the
qualification of the Company as a series limited liability company in any
jurisdiction; (vi) delete or add any provision of or to this Agreement or a
Series Designation required to be deleted or added by the staff of the CFTC, any
other U.S. federal agency, any state “Blue Sky” official, or other governmental
official, or in order to opt to be governed by any amendment or successor to the
Act, or to comply with applicable law; (vii) make any modification to this
Agreement or a Series Designation to reflect the admission of additional or
substitute managing members; (viii) make any amendment that is appropriate or
necessary, in the opinion of the Managing Member, to prevent the Company or a
Series or the Managing Member or its directors, officers or controlling persons
from in any manner being subject to the provisions of the Investment Company Act
of 1940, as amended (the “Company Act”), or the Investment Advisers Act of 1940,
as amended (the “Advisers Act”); (ix) take such actions as may be necessary or
appropriate to avoid the assets of the Company or a Series being treated for any
purpose of ERISA or Section 4975 of the Code as assets of any “employee benefit
plan” as defined in and subject to ERISA or of any plan as defined in and
subject to Section 4975 of the Code (or any corresponding provisions of
succeeding law) or to avoid the Company’s or the Series’ engaging in a
prohibited transaction as defined in Section 406 of ERISA or Section 4975(c) of
the Code; and (x) make any amendment that is appropriate or necessary, in the
opinion of the Managing Member, to qualify the Company or a Series under the
Company Act, and any persons under the Company Act and the Advisers Act, if the
Managing Member reasonably believes that doing so is necessary.  Any such
supplemental or amendatory agreement of the Company or a Series shall be adhered
to and have the same force and effect from and after its effective date as if
the same had originally been embodied in, and formed a part of this Agreement or
a Series Designation; provided, however, that no such supplemental or amendatory
agreement shall, without the consent of all Non-Managing Members affected
thereby, change or alter the provisions of this Agreement or a Series
Designation, reduce the Capital Account of any Non-Managing Member, or modify
the allocation of profits, losses or distributions to which any Non-Managing
Member is entitled with respect to its Series.
 
 
21

--------------------------------------------------------------------------------

 


(b)           Non-Managing Member Voting. Except as otherwise specifically set
forth in this Agreement, the Non-Managing Members shall have only the voting
rights set forth in the Act.  A meeting of the Non-Managing Members for the
purpose of acting upon any matter upon which the Non-Managing Members are
entitled to vote may be called at any time by Non-Managing Members owning a
Majority of Interests in the Company or in a Series, as applicable, or by the
Managing Member.  The Non-Managing Members or the Managing Member shall give
written notice of any such meeting to all Non-Managing Members and the Managing
Member and such meeting shall be held not less than 10 days and not more than 60
days after the notice to the Non-Managing Members and the Managing Member is
provided.  Any action required or permitted to be taken by the Non-Managing
Members may be taken with or without a meeting, or by written consent of the
Non-Managing Members.  Non-Managing Members shall not have a vote with respect
to any Series other than the Series in which they have invested.


17.           Governing Law


The validity and construction of this Agreement and each Series Designation
shall be governed by, and construed in accordance with, the law of the State of
Delaware, including, specifically, the Act (without regard to its choice of law
principles).  If any action or proceeding shall be brought by a party to this
Agreement or a Series Designation or to enforce any right or remedy under this
Agreement or a Series Designation, each party hereto hereby consents and will
submit to the jurisdiction of the courts of the State of Illinois or any U.S.
federal court sitting in the State of Illinois.  Any action or proceeding
brought by any party to this Agreement or a Series Designation to enforce any
right, assert any claim or obtain any relief whatsoever in connection with this
Agreement or a Series Designation shall be brought by such party exclusively in
the courts of the State of Illinois or any U.S. federal court sitting in the
State of Illinois.


18.           Miscellaneous


(a)           Representations, Warranties, Covenants and Understandings of the
Members. Any representations, warranties, covenants and understanding of a
Non-Managing Member made with respect to such Non-Managing Member’s admission to
the Company with respect to a Series or the making of any additional capital
contribution are incorporated herein by reference and made a part hereof as if
originally contained herein.
 
 
22

--------------------------------------------------------------------------------

 


(b)           Notices. All notices and requests to the Managing Member under
this Agreement or a Series Designation (other than Subscriptions, requests for
redemption or exchange and notices of assignment or transfer of Interests) shall
be in writing and shall be effective upon personal delivery or, if sent by
registered or certified mail, postage prepaid, addressed to the Managing Member
at 222 South Riverside Plaza, Suite 900, Chicago, Illinois 60606 (or such other
address as the Managing Member shall have notified the Non-Managing Members),
upon the deposit of such notice in the United States mail.  Requests for
Redemption or exchange and notices of assignment, sale, pledge or transfer of
Interests shall be effective upon timely receipt by the Managing Member.  Except
as otherwise provided herein, all reports and notices hereunder shall be in
writing and shall be sent by first-class mail to the last known address of the
Non-Managing Member or other form of writing (including electronic mail) as
agreed to or accepted by the Non-Managing Member.


(c)           Binding Effect. This Agreement and each Series Designation shall
inure to the benefit of, and be binding upon, all applicable of the parties,
their successors, assigns as permitted herein, custodians, estates, heirs, and
personal representatives.  For purposes of determining the rights of any Member
or assignee hereunder and thereunder, the Company (and each Series) and the
Managing Member may rely upon the Series’ records as to who are Members and
assignees, and all Members and assignees agree that their rights shall be
determined and that they shall be bound thereby, including all rights which they
may have under Section 16.


(d)           Entire Agreement. This Agreement and each Series Designation, plus
any other agreement which may be required to be signed by the Managing Member
prior to the date hereof shall constitute the entire agreement among the Members
with respect to the subject matter hereof and thereof, and shall supersede any
prior agreement or understanding, oral or written, relating to the Company and
each Series.


(e)           Severability. In the event that any provision of this Agreement or
a Series Designation shall be declared invalid or unenforceable, such invalidity
or unenforceability shall not affect the validity or enforceability of the other
provisions of this Agreement or such Series Designation, it being hereby agreed
that such provisions are severable and that this Agreement and the Series
Designation shall be construed in all respects as if such invalid or
unenforceable provision were omitted.


(f)           No Third Party Beneficiaries. This Agreement and each Series
Designation are not intended and shall not convey any rights to persons not
party to this Agreement or such Series Designation, as the case may be.


(g)           Counterparts. This Agreement and each Series Designation may be
executed in several counterparts, each of which shall be deemed an original but
all of which shall constitute one and the same instrument.
 
 
23

--------------------------------------------------------------------------------

 


(h)           Creditors. None of the provisions of this Agreement or any Series
Designation shall be for the benefit of or enforceable by any creditors of the
Company or such Series.


(i)           Captions. Captions in no way define, limit, extend, or describe
the scope of this Agreement or each Series Designation nor the effect of any of
their provisions.








(Signature page follows)
 
 
 
 
 
24

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Third Amended and
Restated Limited Liability Company Agreement as of the day and year first above
written.
 

   
MANAGING MEMBER:
               
R.J. O’BRIEN FUND MANAGEMENT, LLC
               
/s/ Julie M. DeMatteo                                       
   
Name: Julie M. DeMatteo
   
Title: Managing Director
           
NON-MANAGING MEMBER:
         
With respect to a Series, each person who shall execute a Series Designation in
accordance with the terms of this Agreement and who is listed by the Managing
Member as a Non-Managing Member of the Series on the Series Designation.
   



 
 

--------------------------------------------------------------------------------

 